Citation Nr: 1755796	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-32 180		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to an effective date prior to May 8, 2012, for the award of service connection for residuals of cold injury of bilateral hands and feet.


ORDER

An effective date of February 10, 1999, but no earlier, for the award of service connection for residuals of cold injury of bilateral hands and feet is granted, subject to the laws and regulations governing payment of monetary benefits.


FINDING OF FACT

The Veteran has rebutted the presumption of regularity by presenting clear evidence that he timely filed a formal claim for service connection for frostbite to his hands and feet after having filed an informal claim on February 10, 1999.


CONCLUSION OF LAW

From February 10, 1999, but not earlier, the criteria for entitlement to service connection for residuals of cold injury of bilateral hands and feet have been met.  38 U.S.C. §§ 501, 5101(a) 5110 (1991, 2012); 38 C.F.R. §§ 3.151(a), 3.155(b), 3.159, 3.400 (1998, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), granting service connection for frostbite of bilateral hands and feet, effective May 8, 2012.

The Veteran testified at a Board videoconference hearing before the undersigned in September 2017, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran contends that he is entitled to an effective date prior to May 8, 2012, for the award of service connection for residuals of cold injury of his hands and feet because he timely mailed a VA Form 21-526 to VA in follow-up to an informal claim filed on February 10, 1999.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (1991, 2012); 38 C.F.R. § 3.151(a) (1998, 2017).  Generally, the effective date for an award of compensation based on an original claim is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.  § 5110 (1991, 2012); 38 C.F.R. § 3.400 (1998, 2017).

To preserve an effective date, an intent to file a claim may be submitted to VA.  38 C.F.R. § 3.155(b) (1998, 2017).  Upon receipt of the intent to file a claim, VA will furnish the claimant with the appropriate application form prescribed by the Secretary.  If VA receives a complete application form prescribed by the Secretary, appropriate to the benefit sought within 1 year of receipt of the intent to file a claim, VA will consider the complete claim filed as of the date the intent to file a claim was received.  38 C.F.R. § 3.155(b) (1998, 2017).

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926).  It is presumed, therefore, that VA properly discharges its official duties in handling claims.  The presumption of regularity, however, is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Statements alone made by the claimant are not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  See Jones v. West, 12 Vet. App. 98, 102-03 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Furthermore, the benefit of the doubt doctrine under 38 U.S.C. § 5107(b) (2012) does not apply to the rebuttal of the presumption because evidence in equipoise cannot be "magically transformed into 'clear evidence to the contrary' solely by virtue of the benefit of the doubt doctrine."  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Veteran's claims file shows that on February 10, 1999, VA received the Veteran's VA Form 21-4138, Statement in Support of Claim, claiming service connection for frostbite to his hands, feet, and ears.  There is a handwritten notation indicating that on March 25, 1999, a 526 and a 356 letter were sent.  The claims file contains the Veteran's representative's February 1999 cover letter, indicating that a VA Form 21-22 and a VA Form 21-4138 were enclosed.  There is a handwritten note that is not completely legible, dated April 2, 1999, stating, "need 526."

The Veteran's claims file contains a March 25, 1999, letter from VA to the Veteran, signed by Ms. C., in which she informed the Veteran that his "recent claim for disability benefits" had been received and informed him that VA was responsible for obtaining his medical evidence from VA and military sources, which it was doing.  The letter also stated:  "If any evidence is not received within one year from the date of this application, benefits, if any entitlement is established, cannot be paid before the date of receipt of the evidence."

The next entry in the Veteran's claims file is on May 8, 2012, which was the receipt of the Veteran's VA Form 21-526, Veterans Application for Compensation or Pension, to apply for service connection for frostbite incurred on November 7, 1950.  He indicated that he had not ever filed a claim with VA previously.

In the February 2013 rating decision on appeal, the RO granted the Veteran's claim, effective May 8, 2012, the date it received the Veteran's claim on VA Form 21-526.

In support of his February 2013 notice of disagreement, the Veteran presented several pertinent documents.  He presented a copy of the March 25, 1999, letter from VA to him that is contained in his claims file.

He also presented a copy of a second letter he received from Ms. C. that was dated March 26, 1999, which stated:  "We are working on your claim.  However, we need more information before we can finish our action:  A review of your files shows we have never received a VA Form 21-526, Veterans Application for Compensation or Pension, from you."  Ms. C. requested that the Veteran return the enclosed form as soon as possible but that it had to be returned within one year or benefits would not be paid.

The Veteran presented a copy of a VA Form 21-526 that was completely filled in, making a claim for compensation for disability due to frost bite incurred from October 1950 through December 1950, and signed and dated February 12,1999.  He presented an authorization for release of information form that was signed and dated February 12, 1999.

The Veteran presented a printed copy, not photocopy and therefore unsigned, of a letter dated April 5, 1999, that he wrote to GySgt. E.G.P.  He stated that he had read in an article in the Chosen Few magazine that GySgt. E.G.P. would like all claimants for cold injury to notify him of the claim.  The Veteran stated:  "I applied through my local VA Service Officer on February 8, 1999."

After receiving the RO's July 2015 statement of the case, the Veteran spoke to Mr. E.D. at the RO.  Subsequently, in an August 2015 letter, the Veteran stated that he did not understand about an informal claim.  He wrote:  "With my VA Service Officer, we filled out all the paper work the officer said was required to fill out.  I signed the document, and the officer said he would send it off. . . . After I was notified about a form that I had to send back, I used the rough copy to copy and send the completed form back to the VA in Waco, TX as requested in a letter dated March 28, 1999, by [Ms. C.].  I sent the letter registered mail.  I received the green receipt card back with a blurred name stamp on it all across the receipt.  The name on the card seemed to be Haines, or someone of a name like it.  I have looked for that card ever since I received your letter, but after 25 years, it's lost."

In a November 2015 letter to Mr. E.D., the Veteran presented a printed copy, not a photocopy and therefore unsigned, of a letter to Ms. C., dated April 2, 1999, in which the Veteran stated:  "Please find enclosed VA Form 21-526 you requested in letter dated March 26, 1999. . . . I used my copy of my rough draft to fill the form out exactly as I had sent in February 12, 1999."  The Veteran explained to Mr. E.D. that after purchasing an external drive on e-Bay and using his granddaughter's computer, he researched through more than a thousand discs of digital media and three file cabinets, finding a saved copy of this letter.  The Veteran also presented a copy of a note that he made in June 2005 during a telephone contact to VA.  The note indicates that he spoke to "Jerry" and was informed that VA was still working on reviewing his claim.  The Veteran explained that he found this note an in insurance folder in his files.

During his September 2017 Board videoconference hearing, the Veteran again presented copies of the March 26, 1999, letter he received from Ms. C, requesting a VA Form 21-526; his cover letter to Ms. C., dated April 2, 1999; the rough draft of VA Form 21-526, claiming service connection for frostbite, signed and dated February 12,1999; authorization for release of information, signed and dated February 12, 1999.

During the hearing, the Veteran testified that he filled out a rough draft of his claim form and took it to the VA representative to fill out.  The newly filled out form was mailed in, and he kept the rough draft.  A month or so later, he sent another claim form to the RO using the rough draft as a guide.  After not hearing anything, in about 2005, he called VA; he was told that his claim was being processed.  About another five years later, he called VA again; he was told that his claim was voided and was instructed to refile the claim.

The question for the Board is whether the Veteran has rebutted the presumption of regularity so as to be entitled to an earlier effective date for his service connection claim for frostbite, and the Board finds that he has.

Here, the Veteran has presented documentary evidence supporting his contention that he submitted a formal claim for service connection for frostbite of his hands and feet between February 1999 and April 1999, consisting of:  1) letter from the Veteran to VA dated April 2, 1999, and addressed to Ms. C., stating that a VA Form 21-526 was enclosed; 2) a photocopy of a fully filled out VA Form 21-526, signed and dated February 12, 1999; 3) a photocopy of an authorization for release of information that was signed and dated February 12, 1999; and 4) a letter from the Veteran to GySgt. E.G.P., dated April 5, 1999, stating that he had applied for disability compensation through his local VA Service Officer on February 8, 1999.  Although some of these documents are not photocopies with signatures, the Veteran has presented a plausible explanation of how they were retrieved from digital storage such that the Board finds them credible.

The Veteran testified that he prepared a rough draft to use when working with his representative to fill out his claim application.  In his cover letter to Ms. C., he explained that the enclosed VA Form 21-526 was prepared using the same rough draft that he used when working with his representative.  The Veteran has presented the rough draft.  The Veteran testified that he spoke to VA in 2005 and had been advised that his claim was still being reviewed, and the Veteran has presented a memorialization of that conversation.

The Board finds the Veteran's statements competent since they pertain to matters of which he has personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (2017).  Competency of evidence, however, differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Here, the Board finds the Veteran's statements and documentary evidence credible and affords them great probative weight since they are internally consistent and consistent with each other.

Further, the Board notes that the Veteran presented a copy of Ms. C.'s March 26, 1999, letter requesting a completed VA Form 21-526, a copy of which is not contained in the Veteran's claims file.  Unlike the typical case of a claimant claiming not to have received notice of required action, see, e.g., Jones v. West, 12 Vet. App. 98 (1998) (distinguishing the facts from Chute); Chute v. Derwinski, 1 Vet. App. 352 (1991) (per curiam) (finding the presumption rebutted), here, it was the Veteran who presented the proof that he received notice.

The Board also notes that the Veteran's claims file contains a March 24, 1999, email that the RO sent to VAVBASTL/RMC/RCD as a second request for the Veteran's claims file.  The email indicated that the first request had been on February 23, 1999; the claims file does not contain the February 23, 1999, original request.  Additionally, there is no indication in the claims file that the RO followed up to obtain the file.  The Board finds these contemporaneous gaps in the Veteran's claims file lend support to his claim that the RO did not properly discharge its duties as to his claim.




[Continued on next page.]


Based upon the foregoing, the Board finds that the presumption of regularity is rebutted by the Veteran's clear evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Accordingly, an effective date of February 10, 1999, but no earlier, for an award of service connection for residuals of cold injury of bilateral hands and feet is warranted, and the claim is granted.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Texas Veterans Commission





Department of Veterans Affairs


